DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Withdrawn Claim Rejections
	The rejections of claims 1, 5-9, 19 and 23-28 under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 2009/0053308; published: 2/26/09; of record); and claims 1, 3-9, 19 and 21-28 under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2009/0053308; published: 2/26/09) are hereby withdrawn in view of the claim amendments filed on 7/25/22.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is unclear.  Claim 1 recites: “A compression-molded preparation containing a drug as an active ingredient….wherein said compression-molded preparation consists of granulated substance coated only with…”.  
It is noted here that claim 1 recites “containing”, which has the same claim interpretation as “comprising”. Therefore, it is unclear if the claim scope should open-ended (comprising or containing) or closed-ended (consisting of) with regards to the the components of the “compression-molded preparation”. For the sake of compact prosecution, the Examiner is interpreting it with its broadest reasonable interpretation (i.e., open-ended). 
Claims 3-9 depend from claim 1, and have thus been included in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2013/0115287; published: 5/9/13), in view of Birbara et al. (US 5,567,389; published: Oct. 22, 1996).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Nakamura et al. are directed to intraorally disintegrating tablets. Nakamura et al. teach an intraorally disintegrating tablet, in which an active ingredient-containing core particle coated with a layer comprising a water insoluble polymer and/or an enteric polymer has been compression molded together with an organic acid (limitations of instant claims 1 and 19; claim 1 and throughout disclosure). It is noted that the organic acid is not part of the coating; it is merely compressed with the coated particle. Drug particles prior to coating comprised 300 g of Compound I and 15 g of light anhydrous silicic acid (embodiment described in Example 1). Furthermore, in the examples, the fluidizer, talc (e.g., 35.3 g), is included in the coating (limitation of instant claims 1, 8, 19 and 26; Examples, [0021], [0023]).
With regards to the coating, Nakamura et al. teach wherein the polymer is a methacrylic acid copolymer (e.g., ethyl acrylate/methyl methacrylate copolymer), wherein the content of the coating layer may be 2-100 wt% of the core particle (limitation of instant claims 5-7 and 23-25; claims and [0023]). It is noted that Nakamura et al. teach that the active-ingredient-containing core particle is coated with a coating layer comprising the abovementioned polymer; such coating step is interpreted as completely covering the surface of the core particle (limtiations of instant claims 1 and 19).
Nakamura et al. teach that the final product is an intraorally disintegrating tablet (limitation of instant claims 9 and 27-28).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Nakamura et al. do not teach wherein the compression pressure is between 20 and 600 MPa, as required by instant claims 1 and 19. However, such compression molding pressures were known and routinely used in the prior art as (see Birbara et al.).  
	Nakamura et al. do not specifically teach wherein the drug has an unpleasant taste and wherein the drug is selected from loxoprofen sodium, ibuprofen sodium, diclofenac potassium, diclofenac sodium, naproxen sodium, or hydrates thereof, as required by instant claims 3-4 and 21-22. However, Nakamura et al. teach that the active ingredient is 2-(3-cyano-4-isobutyloxyphenyl)-4-methyl-5-thiazole carboxylic acid (referred to as Compound I), but is not particularly limited to such ([0030]). Nakamura et al. teach that one problem of intraorally disintegrating tablets is the masking of unpleasant tastes such as bitterness derived from the active ingredient, which is addressed with its invention (limitation of instant claim 3; [0003], [0005]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on the teachings above, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the compression molding pressure of Nakamura et al. by replacing it with a pressure ranging from about 30 to about 140 MPa to achieve the predictable result of obtaining an oral tablet.
It would have been facie obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the active agent of Nakamura et al. to any known drug with an unpleasant taste. A person of ordinary skill would have been motivated to substitute the active because such was taught by Nakamura et al. teach that its formulation can address the masking of unpleasant tastes such as bitterness derived from the active ingredient. Therefore, implicitly teaches incorporating any known active agent with an unpleasant taste.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.
	
Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the coating dispersion of Nakamura contains two solutions comprising polysorbate, water, talc, croscarmellose sodium, water, sodium hydroxide and mathacrylic acid copolymer and sodium hydroxide does not fall into any of the categories of compounds contained in the polymer coating film recited in claims 1 and 19 (Remarks: p. 10). Applicants argue that Nakamura teaches a tablet comprising a core particle containing an active ingredient, coated with a polymer coating comprising a water insoluble polymer and/or an enteric polymer, and compression molded together with an organic acid and granules coated with a disintegrant (Remarks: p. 11).
This is not found persuasive.   In response, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. Applicants are relying only on the Examples of Nakamura et al. There is nothing else in Nakamura et al. that indicates that sodium hydroxide is a required ingredient. Furthermore, as noted in the 112 rejection, the broadest reasonable interpretation of claim 1 is open-ended based on the “containing” claim language. With regards to the organic acid and second type of granules coated with a disintegrant that are compression molded together with the abovementioned (see 103 rejection) granules, this organic acid and second type of granule are not coating of the first type of granule (i.e., the claimed granule) and read on the instant inventions because the composition is open-ended due to the “comprising” or “containing” claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617